Name: 2011/195/EU: European Council Decision of 25Ã March 2011 appointing a member of the Executive Board of the European Central Bank
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2011-03-30

 30.3.2011 EN Official Journal of the European Union L 82/7 EUROPEAN COUNCIL DECISION of 25 March 2011 appointing a member of the Executive Board of the European Central Bank (2011/195/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 283(2) thereof, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 11.2 thereof, Having regard to the recommendation of the Council of the European Union (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Governing Council of the European Central Bank (3), HAS ADOPTED THIS DECISION: Article 1 Mr Peter PRAET is hereby appointed member of the Executive Board of the European Central Bank for a term of office of 8 years, as from 1 June 2011. Article 2 This Decision shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 25 March 2011. For the European Council The President H. VAN ROMPUY (1) OJ C 56, 22.2.2011, p. 1. (2) Opinion delivered on 24 March 2011 (not yet published in the Official Journal). (3) OJ C 74, 8.3.2011, p. 1.